35 F.3d 574
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charles Arthur POTE, Petitioner-Appellant,v.Duane SHILLINGER, Attorney General of the State of Wyoming,Respondent-Appellee.
No. 92-8047.
United States Court of Appeals, Tenth Circuit.
Aug. 29, 1994.
ORDER AND JUDGMENT1

1
Before LOGAN and McKAY, Circuit Judges, and MATSCH,2 Chief District Judge.


2
Charles Arthur Pote appeals from the district court's denial of his petition for habeas corpus brought pursuant to 28 U.S.C. 2254.3  Mr. Pote was convicted on seven counts, including aiding and abetting second degree murder and attempted first degree murder of a police officer, arising out of his involvement in a shoot-out at a Wyoming bar.  On appeal, Mr. Pote raises five instances of alleged error.  After reviewing the briefs of the parties and the record on appeal, we AFFIRM for substantially the reasons given by the district court in its Order of July 13, 1990, dismissing in part Mr. Pote's petition for habeas corpus, and its Order of August 5, 1992, denying Mr. Pote's amended petition for habeas corpus.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Honorable Richard P. Matsch, United States Chief District Judge for the District of Colorado, sitting by designation


3
 Mr. Pote's unopposed motion asking this court to take judicial notice of the briefs filed in Mr. Pote's state post-conviction appeal is granted